Opinion of the Court.
Hornblower, C. J.
It is unnecessary to consider any of the errors assigned in this case, except that which denies the plaintiff’s right to recover any thing in this action, as assignee of his *51sister. It seems to me this objection was entirely overlooked by the learned judge in the opinion delivered by him, at the Circuit Court.
The plaintiff below sued in the double capacity of hdr at law ■of the lessor, and as assignee of Albert Van Saun and his wife, These two claims cannot be united in one action. The breach, so far as any is assigned in the state of demand, is the non-payment to him by the defendant, of sixty dollars of rent, which had become due to him, “ as heir at law of the lessor, and as grantee of Albert Van Saun and Jane his wife, sister and eo-heir of the plaintiff.” How, or when, “ grantee or of what ? Or if grantee of any portion of the inheritance, of how much of it ? Of the whole or only of a part of her share? Or how many heirs at law the ancestor left, are matters altogether uncertain.
But if the state of demand had been more specific on this subject, it could not have helped the plaintiff. If he and bis sister were the only heirs at law of the lessor, she could not assign to him a right of action for rent accrued on the lease, while they were joint owners of the reversion. The action is for the whole rent which had accrued from the day of the ancestor’s death. If indeed, the plaintiff had, on that very day, become the grantee of his sister’s estate in the reversion, supposing she was the only other heir, then he could recover all the subsequently accruing rent, in his own name. But this is not alleged in the state of demand •, nor is it true in fact: for the release or grant from Van Saun and wife, to the plaintiffs, which was proved and read in evidence on the trial, was dated the 20th April, 1836. So that more than one year’s rent had accrued to the heirs at law, before the assignment was made by Van Saun and wife to the plaintiff. On this ground, therefore, I think the judgment ought to be reversed.
But there is another objection apparent on the face of these proceedings. By the terms of the lease, the rent became due annually, on the 1st day of March. The lessor died on the 23d February, 1835. The action was brought for the rent accrued from the death of the lessor, up to the 1st of April, 1837: amounting as alleged in the state of demand, to sixty dollars. Vow from 23d February, 1835, when Mrs. Van Honten died, to the 1st of April, 1837, is only two years, one month and five days; *52and yet judgment was given by the Justice and afterwards by the Common Pleas, for more than three years rent, viz: by the former, for sixty-eight dollars and forty cents, and by the latter, for sixty-nine dollars and sixty cents; and more than this: it was for rent up to the 1st of April, when by the terms of the lease, rent was payable only on the first day of March annually. Hence it is apparent, on the very face of the proceedings, that judgment was demanded, and given, not only for one year’s rent more than was due; but for rent accrued, from the 1st March, 1837, to the 1st April, 1837 ; and for which the plaintiff had no right of action, until the 1st March, 1838.
The judgments of the Justice, the court of Common Pleas, and of the Circuit Court, must all be reversed.

All thejudgments reversed.